

 
 

--------------------------------------------------------------------------------

Exhibit 10.173 

GENERAL COMMUNICATION, INC.
AUDIT COMMITTEE CHARTER*


Purpose


The purpose of the Audit Committee is to act on behalf of the board of directors
("Board") of General Communication, Inc. ("Company") and generally to carry out
the following and as further described in this charter:


·  
Independent Auditor Selection, Qualifications – Directly responsible
for  appointment, compensation, retention, oversight, qualifications and
independence of the Company's independent certified public accountants
("External Auditor").



·  
Internal Audit – To the extent the Company has an internal audit operation,
assist in Board oversight of its performance.



·  
Financial Statements – Assist in Board oversight of integrity of the Company's
financial statements.



·  
Financial Reports, Internal Control – Directly responsible for oversight of
audit by the External Auditor of the Company's financial reports and the
Company's reports on internal control.



·  
Annual Reports – Prepare reports required to be included in the Company's annual
proxy statement.



·  
External Auditor Reports – Accept certain reports from the External Auditor
("External Auditor Reports").



·  
Complaints – Receive and respond to certain complaints ("Complaints") relating
to internal accounting controls and auditing matters; confidential, anonymous
submissions by Company employees regarding questionable accounting or auditing
matters and performance of the Company's internal audit operation, if any; or
alleged illegal acts or behavior-related conduct in violation of the Company's
Code of Business Conduct and Ethics ("Ethics Code"), all as described in this
charter.



·  
External Auditor Disagreements – Resolve disagreements between the Company and
the External Auditor regarding financial reporting ("Auditor Disagreements").



·  
Non-Audit Services – Review and pre-approve all non-audit services offered to
the Company by the External Auditor ("Non-Audit Services").



·  
Attorney Reports – Address certain attorney reports ("Attorney Reports").



·  
Related Party Transactions – Review certain related party transactions ("Related
Party Transactions").



·  
Shareholder Reports – Prepare certain shareholder reports ("Shareholder
Reports").





*As revised by the board of directors of General Communication, Inc. effective
as of January 1,  2010.

 
 

--------------------------------------------------------------------------------

 

·  
Annual Plan – Prepare an annual plan for Company audit-related matters ("Annual
Plan").



·  
Other – Carry-out other assignments as designated by the Board.



Membership


The following are prerequisites for, and conditions on, membership on the Audit
Committee:


·  
Number, Qualifications – The Audit Committee shall consist of at least three,
and no more than six, Board members meeting the following qualifications –



o  
Independent – Each member of the Audit Committee must be an independent director
as the term is defined in this charter ("Independent Director").



o  
General Knowledge and Ability – Each Audit Committee member shall have the
following knowledge and abilities –



§  
Knowledge of the primary industries in which the Company operates.



§  
Ability to read and understand fundamental financial statements, including a
company's balance sheet, income statement, and cash flow statement.



§  
Ability to understand key business and financial risks and related controls and
control processes.



o  
Audit Committee Financial Expert, Attributes – At least one Audit Committee
member must meet the prerequisites for an audit committee financial expert
("Audit Committee Financial Expert"), i.e., a person who has all of the
following attributes –



§  
Understanding of generally accepted accounting principles and financial
statements.



§  
Ability to assess the general application of such principles in connection with
accounting for estimates, accruals and reserves.



§  
Experience in preparing, auditing, analyzing or evaluating financial statements
that present a breadth and level of complexity of accounting issues that are
generally comparable to the breadth and complexity of issues that can reasonably
be expected to be raised by the Company's financial statements, or experience
actively supervising one or more persons engaged in such activities.



§  
Understanding of internal control over financial reporting.



§  
Understanding of audit committee functions.



o  
Acquiring Attributes of Audit Committee Financial Expert – Examples of how one
may determine whether a person has acquired the attributes of an Audit Committee
Financial Expert are through any one or more of the following –



 
 

--------------------------------------------------------------------------------

 
§  
Education and experience as a principal financial officer, principal accounting
officer, controller, public accountant or auditor or experience in one or more
positions that involve the performance of similar functions.



§  
Experience actively supervising a principal financial officer, principal
accounting officer, controller, public accountant, auditor or person performing
similar functions.



§  
Experience overseeing or assessing the performance of companies or public
accountants with respect to the preparation, auditing or evaluation of financial
statements.



§  
Other relevant experience.



o  
Financial Sophistication – At least one member of the Audit Committee must have
past employment experience in finance or accounting, requisite professional
certification in accounting, or comparable experience or background which
results in the individual's "financial sophistication," including being or
having been a chief executive officer, chief financial officer or other senior
officer with financial oversight responsibilities.  The Board may presume that a
person who meets the requirements for an Audit Committee Financial Expert
qualifies as a financially sophisticated Audit Committee member.



o  
No Consulting Fee, Not an Affiliate – On an ongoing basis, a member of the Audit
Committee must not accept any consulting, advisory, or other compensatory fee
from the Company other than for Board service and must not be an affiliated
person of the Company.



§  
The term "affiliated person" as applied to the Company means  a person that
directly, or indirectly through one or more intermediaries, controls, or is
controlled by, or is under common control with, the Company.



□  
An executive officer of an affiliate of the Company or a director of an
affiliate who also is an employee of the affiliate is deemed to be an affiliate
of the Company.



□  
A person is deemed not to be in control of the Company for these purposes if the
person is not the beneficial owner, directly or indirectly, of more than 10% of
any class of voting securities of the Company and is not an executive officer of
the Company.



·  
Term – Subject to the terms of this charter –



o  
Member Appointment – Members of the Audit Committee shall be appointed by the
Board and shall serve at the pleasure of the Board for such term as the Board
may determine, taking into account the recommendations of the committee.



 
 

--------------------------------------------------------------------------------

 
o  
Chair Selection – The Audit Committee chair shall be selected by committee
members or, if the Board directs, by the Board, taking into account the
recommendations of the committee.



·  
Effect of Designation As Audit Committee Financial Expert – Designation or
identification of a person as an Audit Committee Financial Expert under this
charter does not impose on that person any duties, obligations or liability that
are greater than the duties, obligations, and liability imposed on another
person as a member of the Audit Committee and the Board in the absence of that
designation or identification.  The designation or identification of a person as
an Audit Committee Financial Expert under this charter does not affect the
duties, obligations or liability of any other member of the Audit Committee or
the Board.



·  
Independent Director – An Independent Director is a person that meets the
definition of an "Independent Director" as prescribed by the Nasdaq Stock Market
LLC ("Nasdaq") under the Nasdaq Listing Rules, i.e., Rule 5605(a)(2) ("Nasdaq
Independence Rule"), which reads as follows –



"means a person other than an Executive Officer or employee of the Company or
any other individual having a relationship which, in the opinion of the
Company's board of directors, would interfere with the exercise of independent
judgment in carrying out the responsibilities of a director.  For purposes of
this rule, "Family Member" means a person's spouse, parents, children and
siblings, whether by blood, marriage or adoption, or anyone residing in such
person's home.  The following persons shall not be considered independent:
(A) a director who is, or at any time during the past three years was, employed
by the Company;
(B) a director who accepted or who has a Family Member who accepted any
compensation from the Company in excess of $120,000 during any period of twelve
consecutive months within the three years preceding the determination of
independence, other than the following:
 
(i) compensation for board or board committee service;

 
(ii) compensation paid to a Family Member who is an employee (other than an
Executive Officer) of the Company; or

 
(iii) benefits under a tax-qualified retirement plan, or non-discretionary
compensation.

 
Provided, however, that in addition to the requirements contained in this
paragraph (B), audit committee members are also subject to additional, more
stringent requirements under [Nasdaq Listing] Rule 5605(c)(2).

(C) a director who is a Family Member of an individual who is, or at any time
during the past three years was, employed by the Company as an Executive
Officer;
(D) a director who is, or has a Family Member who is, a partner in, or a
controlling Shareholder or an Executive Officer of, any organization to which
the Company made, or from which the Company received, payments for property or
services in the current or any of the past three fiscal years that exceed 5% of
the recipient's consolidated gross revenues for that year, or $200,000,
whichever is more, other than the following:
 
 

--------------------------------------------------------------------------------

 
(i) payments arising solely from investments in the Company's securities; or
(ii) payments under non-discretionary charitable contribution matching programs.
(E) a director of the Company who is, or has a Family Member who is, employed as
an Executive Officer of another entity where at any time during the past three
years any of the Executive Officers of the Company serve on the compensation
committee of such other entity;
(F) a director who is, or has a Family Member who is, a current partner of the
Company's outside auditor, or was a partner or employee of the Company's outside
auditor who worked on the Company's audit at any time during any of the past
three years; or
(G) in the case of an investment company, in lieu of paragraphs (A)-(F), a
director who is an "interested person" of the Company as defined in section
2(a)(19) of the Investment Company Act of 1940, other than in his or her
capacity as a member of the board of directors or any board committee."


o  
Company Includes – When used in the Nasdaq Independence Rule, "Company" includes
any parent or subsidiary of the Company.  The term "parent or subsidiary" is
intended to cover entities the Company controls and consolidates with the
Company's financial statements as filed with the Commission [SEC] (but not if
the Company reflects such entity solely as an investment in its financial
statements).



o  
Executive Officer includes – When used in the Nasdaq Independence Rule,
"Executive Officer" means an officer covered in Rule 16a-1(f) under the
Securities Exchange Act of 1934.



·  
Lack of Independence – The Company shall in addition to the provisions of this
charter also follow the interpretation by Nasdaq as to Director Independence as
set forth in its Nasdaq Listing Rules.



·  
Executive Officer Interim Service – The following conditions shall apply to
employment of a director as an executive officer of the Company on an interim
basis ("Interim Service") –



o  
No Disqualification for Short Term – In interpreting (A) of the definition of
Independent Director, Interim Service shall not disqualify the director from
being considered an Independent Director following that Interim Service so long
as the Interim Service shall not have lasted longer than one year.



o  
Status During Interim Service – A director shall not be considered an
Independent Director while providing Interim Service.



o  
Compensation Received During Interim Service – In interpreting (B) of the
definition of Independent Director, compensation received by a director for
former Interim Service shall not be considered as compensation in determining
whether the director is an Independent Director after that Interim Service so
long as the Interim Service shall not have lasted longer than one year.



 
 

--------------------------------------------------------------------------------

 
o  
Board Determination on Independent Judgment – In the event of a director's
former Interim Service, the Board shall consider whether such former Interim
Service and any compensation received for it shall interfere with that
director's exercise of independent judgment in carrying out responsibilities of
a director.



o  
Preparation of Financial Statements – In the event a director who shall have
provided Interim Service shall have participated in the preparation of the
Company's financial statements while providing that Interim Service, the
director shall be precluded from service on the Audit Committee for three years.



·  
Removal and Replacement – An Audit Committee member may be removed or replaced
by, and any vacancies on the committee may be filled by, the Board, taking into
account recommendations of the committee.



Operating Principles


The Audit Committee shall fulfill its responsibilities within the context of the
following overriding principles:


·  
Meetings – The Chair of the Audit Committee, in consultation with committee
members, shall determine the frequency and schedule of committee meetings,
provided the committee will meet at least two times per year.  The Audit
Committee meetings and matters relating to them are subject to the provisions of
the Company's Bylaws ("Bylaws").  The Audit Committee may ask members of
management or others whose advice and counsel are relevant to the issues then
being considered by the committee to attend any meetings and to provide such
information as the committee may request.



·  
Agenda – The Chair of the Audit Committee shall develop the committee's agenda,
in consultation with other committee members.  Each member of the Board and
members of management are free to suggest the inclusion of items on the
agenda.  The agenda and information concerning the business which shall be
conducted at each Audit Committee meeting shall, to the extent practicable, be
distributed to committee members sufficiently in advance of each meeting to
permit meaningful review.



·  
Quorum – A majority of the authorized number of Audit Committee members,
regardless of possible vacancies, shall constitute a quorum.  The Audit
Committee may act by a majority of the members present at a meeting of the
committee at which at least a quorum is present.



·  
Delegation – The Chair of the Committee may, through the Committee by
resolution, delegate authority to act on behalf of the Chair.  The Committee
may, by resolution, delegate authority to subcommittees or individual members of
the Committee as it deems appropriate.



·  
Communications – The chair and others on the Audit Committee shall, to the
extent appropriate, have contact throughout the year with senior management,
other committee chairs, other key committee advisors, the External Auditor,
etc., as applicable, to strengthen the committee's knowledge of relevant current
and prospective business issues.



·  
Committee Education and Orientation – The Audit Committee, with management,
shall develop and participate in a process for review of important financial and
operating topics that present potential significant risk to the
Company.  Additionally, individual Audit Committee members are encouraged to
participate in relevant and appropriate self-study education to assure
understanding of the business and environment in which the Company operates.



 
 

--------------------------------------------------------------------------------

 
·  
Committee Meeting Attendees – The Audit Committee shall request members of
management, counsel, and the External Auditor, as applicable, to participate in
committee meetings, as necessary to carry out committee responsibilities.  The
External Auditor or counsel may, at any time, request a meeting with the Audit
Committee or its chair, with or without management in attendance.  In any case,
the Audit Committee shall meet separately with the External Auditor, at least
annually.



·  
Reporting to the Board of Directors – The Audit Committee, through the committee
chair, shall report periodically, as deemed necessary, but at least annually, to
the full Board.  In addition, summarized minutes from Audit Committee meetings
shall be available to each Board member at least one week prior to the
subsequent meeting of the Board.



·  
Committee Expectations and Informational Needs – The Audit Committee shall
communicate its expectations and the nature, timing, and extent of its
informational needs to management, and external parties, including the External
Auditor.  Written materials, including key performance indicators and measures
related to key business and financial risks, if not previously distributed to
the full Board, shall be received from management, auditors, and others at least
one week in advance of meeting dates.



·  
Authority to Hire Legal Counsel and Others – The Audit Committee shall have
authority to engage an administrative staff and outside advisors in such areas
as law, accounting, internal control, and information systems, and other
advisors necessary to carry out the committee's duties.



·  
Funding – The Company shall adequately fund the budget of the Audit Committee,
including funding to cover paying the External Auditor for services in
connection with preparing or issuing audit reports, performing other audit
functions, reviewing and attesting services and providing other services to the
Company, paying Audit Committee member salaries or fees, if any, paying
committee staff and advisors, if any, and paying ordinary administrative
expenses of the committee.



Relationship with External Auditor


The following apply in the relationship between the Audit Committee and the
External Auditor:


·  
External Auditor Responsible To Audit Committee and Board – The External
Auditor, in its capacity as an independent public accountant, shall be
responsible to the Audit Committee and the Board as representatives of the
shareholders.



·  
Audit Committee Oversight – In executing its oversight of the External Auditor,
the Audit Committee shall review the work of the External Auditor. The External
Auditor shall review Company financial reports and shall report to the Audit
Committee.  The External Auditor shall report all relevant issues to the Audit
Committee responsive to agreed-upon committee expectations.



 
 

--------------------------------------------------------------------------------

 
·  
Annual Performance Review – The Audit Committee shall annually review the
performance (effectiveness, objectivity, and independence) of the External
Auditor.  The Audit Committee shall obtain a formal written statement from the
External Auditor delineating all relationships between the External Auditor and
the Company consistent with standards set by the Independence Standards
Board.  Additionally, the Audit Committee shall discuss with the External
Auditor relationships or services that may affect auditor objectivity and
independence.  In the event the Audit Committee shall not be satisfied with the
External Auditor's assurances of independence, the committee shall take, or
recommend to the full Board, appropriate action which shall ensure the
independence of the External Auditor.



·  
Significant Issues Not Adequately Addressed – If the External Auditor identifies
significant issues relative to the overall Board responsibility that have been
communicated to management but, in the External Auditor's judgment, have not
been adequately addressed, the External Auditor should communicate these issues
to the chair of the Audit Committee.



Primary Responsibilities


The Audit Committee shall have primary responsibility for the following:


·  
Oversight – Exercising oversight of External Auditor and of Internal Audit.



·  
Non-Audit Services – Addressing Non-Audit Services.



·  
Financial Reporting – Monitoring financial reporting and risk control related
matters.



·  
Complaints – Addressing Complaints on certain alleged illegal acts and unethical
behavior in violation of the Ethics Code, and other matters.



·  
Attorney Reports – Addressing Attorney Reports.



·  
Related Party Transactions – Reviewing Related Party Transactions.



·  
Annual Plans – Preparing Annual Plans.



·  
Shareholder Reports – Preparing Shareholder Reports.



·  
External Auditor Reports – Accepting External Auditor Reports.



·  
Performance Evaluations – Conducting Audit Committee performance evaluations
("Audit Committee Performance Evaluations").



 
 

--------------------------------------------------------------------------------

 
Exercising Oversight of External Auditors, Internal Audit


The Audit Committee is directly responsible for appointment, compensation,
retention, oversight, qualifications and independence of the External
Auditor.  All audit services provided by the External Auditor must be
preapproved by the Audit Committee.  To the extent the Company shall have, at
any time, an internal audit operation, the Audit Committee shall assist in the
Board oversight of the performance of that operation.  The relationship between
the External Auditor and the Audit Committee is further described under
"Relationship with External Auditor."


Addressing Non-Audit Services


All Non-Audit Services, including tax services but excluding those prohibited by
federal securities law, must be pre-approved by the Audit Committee, subject to
the following:


·  
Limitations on Approval – A Non-Audit Service may be approved by the Audit
Committee only if it does not compromise independence of the External Auditor.



·  
Audit Committee Judgment – The Audit Committee must use its judgment to decide
whether a service can be performed by the External Auditor without impairing,
either in fact or in appearance, the independence of the External Auditor and
subject to the following –



o  
Starting Point – The starting point for rendering a determination whether
independence may be impaired shall be the following three principles –



§  
An auditor cannot function in the role of management.



§  
An auditor cannot audit the auditor's own work.



§  
An auditor cannot serve in an advocacy role for the auditor's client.



o  
Factors To Consider – When approving Non-Audit Services, the following factors
shall be considered –



§  
Whether the service is being performed principally for the Audit Committee.



§  
The effects of the service, if any, on audit effectiveness or on the quality and
timeliness of the Company's financial reporting process.



§  
Whether the service would be performed by specialists, e.g., technology
specialists, who ordinarily also provide recurring audit support.



§  
Whether the service would be performed by audit personnel and, if so, whether it
will enhance their knowledge of the entity's business and operations.



§  
Whether the role of those performing the service, e.g., a role where neutrality,
impartiality, and auditor skepticism are likely to be subverted, would be
inconsistent with the auditor's role.



 
 

--------------------------------------------------------------------------------

 
§  
Whether the audit firm's personnel would be assuming a management role or
creating a mutuality of interest with management.



§  
Whether the auditors, in effect, would be "auditing their own numbers."



§  
Whether the project must be started and completed very quickly.



§  
Whether the audit firm has unique expertise in the service.



§  
The size of the fee for the service.



·  
Optional Approval Procedures – The Audit Committee has the following options for
approving Non-Audit Services –



o  
Full Audit Committee – The full Audit Committee can consider each Non-Audit
Service.



o  
Designee – The Audit Committee can designate one of its members to approve a
Non-Audit Service, with that member reporting approvals to the full committee.



o  
Pre-Approval of Categories – The Audit Committee can pre-approve categories of
Non-Audit Services.  Should this option be chosen, the categories must be
specific enough to ensure that –



§  
The Audit Committee knows exactly what it is approving and can determine the
effect of such approval on auditor independence.



§  
Management will not find it necessary to decide whether a specific service falls
within a category of pre-approved Non-Audit Service.



·  
Prohibited Services – The nine services specifically prohibited by federal
securities law are as follows –



o  
Bookkeeping – Bookkeeping or other services related to the accounting records or
financial statements of the Company.



o  
Financial Information Systems – Financial information systems design and
implementation.



o  
Appraisal and Related Services – Appraisal or valuation services, opinions, or
contribution-in-kind reports.



o  
Actuarial Services – Actuarial reports.



o  
Internal Audit – Internal audit outsourcing services.



o  
Human Resources – Management functions or human resources.



o  
Broker-Dealer and Related Services – Broker or dealer investment adviser, or
investment banking services.



o  
Legal Services – Legal services and expert services unrelated to the audit.



 
 

--------------------------------------------------------------------------------

 
o  
Other Services – Any other service that the federally established Public Company
Accounting Oversight Board determines is impermissible.



·  
Limited Waiver – The pre-approval requirement as applied to a Non-Audit Service
may be waived for the Company should all of the following be satisfied –



o  
Limit on Aggregate Amount – The aggregate amount of all Non-Audit Services
constitutes not more than 5% of the total amount of revenues paid by the Company
to the External Auditor during the fiscal year in which the Non-Audit Services
are provided.



o  
Original Intent – The service is originally thought to be a part of an audit by
the External Auditor.



o  
Resulting Service – The service turns out to be a Non-Audit Service.



o  
Notification of Audit Committee – The Non-Audit Service is promptly brought to
the attention of the Audit Committee and approved prior to completion of the
audit by the Audit Committee or by one or more members of the Audit Committee
who are members of the Board to whom authority to grant such approvals has been
delegated by the Audit Committee.



·  
Disclosure to Shareholders – Approval by the Audit Committee of Non-Audit
Services shall be disclosed to Company investors in periodic reports required by
Section 13(a) of the Exchange Act.



·  
Limited Delegation – The Audit Committee may delegate to one or more designated
members of the committee, who are Independent Directors of the Board, the
authority to grant pre-approvals as described in this section.  The decisions of
any member to whom such authority is delegated is to be presented to the full
Audit Committee at each of its scheduled meetings.



Monitoring Financial Reporting and Risk Control Related Matters


The Audit Committee shall review and assess the following:


·  
Risk Management – The Company's business risk management process, including the
adequacy of the Company's overall control environment and controls in selected
areas representing significant financial and business risk.



·  
Annual Reports and Other Major Regulatory Filings – All major financial reports
in advance of filing or distribution.



·  
Internal Controls and Regulatory Compliance – The Company's system of internal
controls for detecting accounting and reporting financial errors, fraud and
defalcations, legal violations and noncompliance with the Ethics Code pertaining
to accounting, internal controls on accounting or audit matters.



·  
Regulatory Examinations – Inquiries from the Securities and Exchange Commission
("SEC") and the results of examinations by other regulatory authorities in terms
of important findings, recommendations, and management's response.



 
 

--------------------------------------------------------------------------------

 
·  
External Audit Responsibilities – External Auditor independence and the overall
scope and focus of the annual or interim audits, including the scope and level
of involvement with unaudited quarterly or other interim-period information.



·  
Financial Reporting and Controls – Key financial statement issues and risks,
their impact or potential effect on reported financial information, the
processes used by management to address such matters, related External Auditor
views, the bases for audit conclusions and important conclusions on interim and
year-end audit work in advance of the public release of financials.



·  
Auditor Recommendations – Important External Auditor recommendations on
financial reporting, controls, other matters, and management's response; and the
views of management and the External Auditor on the overall quality of annual
and interim financial reporting.



Addressing Complaints on Certain Illegal Acts, Unethical Behavior, Other Matters


The Audit Committee shall have the following special duties:


·  
Complaints – The Audit Committee, from time to time, when it shall receive a
Complaint, i.e., an inquiry or complaint or when the committee independently
shall decide in accordance with this charter, shall review and make a
determination and recommend appropriate action to be taken by the Board on the
Complaint, subject to the following –



o  
Specific Meaning – In this context, "Complaint" shall mean any one or more of
the following involving an officer, director, or employee of the Company or any
of its directly or indirectly wholly-owned subsidiaries ("Employee" or, where
the subject of the Complaint is limited to a director on the board of directors
of one or more of those entities, "Director") –



§  
Allegation of illegal activity or unethical behavior-related violation of the
Ethics Code by an Employee pertaining to a Company accounting, internal control
on accounting, or audit matter ("Accounting Violation").



§  
A confidential, anonymous or other submission by an Employee of concern
regarding an alleged Company questionable accounting or audit practice
("Questionable Accounting Practice").



§  
Allegation of illegal activity or unethical behavior-related violation of the
Ethics Code by an Employee pertaining to a matter other than an Accounting
Violation ("Unethical Conduct").



·  
Procedure – The following shall constitute the Company’s procedure for receipt,
retention and treatment of Complaints regarding Accounting Violations,
Questionable Accounting Practices or Unethical Conduct –



o  
Specific Allegations – Topics that may be addressed in Complaints must relate to
specific alleged Accounting Violations, Questionable Accounting Practices or
Unethical Conduct.



 
 

--------------------------------------------------------------------------------

 
o  
Accounting Violations and Questionable Accounting Practices – A Complaint
regarding Accounting Violations or Questionable Accounting Practices must be
directed to the Audit Committee for response or investigation.  Topics that may
be addressed in such Complaints include, but are not limited to the following –



§  
Allegations of fraud or deliberate error in the preparation of the Company
financial statements.



§  
Allegations of fraud or deliberate error in the review or audit of Company
financial statements.



§  
Allegations of fraud or deliberate error in maintaining Company financial
records.



§  
Deficiencies in internal control, or violations of internal control policies.



§  
False statements by a senior officer or accountant regarding matters included in
financial reports or records.



§  
False statements made to independent auditors.



§  
Other information that can have a material impact on the fairness of the
Company's financial statements.

 
 
o  
Director Unethical Conduct Complaint – A Complaint regarding Unethical Conduct
by a Director must be directed to the following committee for response and
investigation, if any, as conditioned –



§  
Audit Committee, should the Complaint relate to an Accounting Violation by an
Employee, with a copy of the Complaint delivered to the chair of the Nominating
and Corporate Governance Committee.



§  
Nominating and Corporate Governance Committee, should the Complaint relate to
Unethical Conduct by the Director which does not involve an Accounting
Violation, with a copy of the Complaint delivered to the chair of the Audit
Committee.



§  
Audit Committee and Nominating and Corporate Governance Committee, should the
Complaint relate to both an Accounting Violation by an Employee, and Unethical
Conduct by the Director which does not involve an Accounting Violation.



o  
Employee (Not Director) Unethical Conduct – A Complaint regarding Unethical
Conduct by an Employee who is not a Director must be directed to the Employee’s
supervisor or the Chief Financial Officer for response or investigation.  Should
the Complaint be submitted to the Employee’s supervisor, a copy must be directed
to the Chief Financial Officer, unless the Complaint pertains to that officer,
in which case the copy must be directed to the Company's Chief Executive Officer
("Chief Executive Officer").



 
 

--------------------------------------------------------------------------------

 
o  
Written Complaint – A Complaint must be in writing, contain sufficient detail to
provide a basis for the investigator to make an independent determination as to
whether an Accounting Violation, Questionable Accounting Practice or Unethical
Conduct has occurred.



o  
Signature, Date – A Complaint must be signed and dated by the
complainant-Employee in the case of an Accounting Violation or Unethical
Conduct-related Complaint.



o  
Signature Not Required on Confidential or Anonymous Questionable Accounting
Practice Complaint – A Questionable Accounting Practice-related Complaint need
not be signed, should the complainant be seeking confidential or anonymous
treatment of the Complaint.  However, it must be dated.



o  
Delivery of a Complaint To a Committee – A Complaint directed to the Audit
Committee or the Nominating and Corporate Governance Committee must be addressed
and mailed or otherwise delivered to the chair of the appropriate committee at
the Company’s corporate offices as follows –



CONFIDENTIAL                                                                                                     CONFIDENTIAL
ATTN: Chair, Audit
Committee                                                 or                          
  ATTN: Chair, Nominating and
(Complaint)                                                                                                           
Corporate Governance Committee
General Communication,
Inc.                                                                                  (Complaint)
2500 Denali Street, Suite
1000                                                                             
 General Communication, Inc.
Anchorage,
Alaska  99503                                                                                    
 2500 Denali Street, Suite 1000
                                                                Anchorage,
Alaska  99503


o  
Delivery of a Complaint To the Chief Financial Officer – A Complaint directed to
the Chief Financial Officer must be addressed and mailed or otherwise delivered
to that officer at the Company's corporate offices as follows –



CONFIDENTIAL
ATTN:  Chief Financial Officer (Complaint)
General Communication, Inc.
2500 Denali Street, Suite 1000
Anchorage, Alaska  99503


o  
Other Forms of Delivery – The Chief Financial Officer, in conjunction with the
chairs of the Audit Committee and the Nominating and Corporate Governance
Committee, shall review and, in the event they shall reach consensus, recommend
to the Board other possible means by which a complainant shall deliver a
Complaint to the Company, including, but not limited to, an internet address or
a toll-free telephone number.



o  
Complaint Filing System – The Chief Financial Officer, in conjunction with the
chairs of the Audit Committee and the Nominating and Corporate Governance
Committee, shall establish a procedure compatible with the charters of both
committees and the Ethics Code and providing for the corresponding investigator
of a Complaint to log the Complaint into a filing system specifically
established to retain, process, and otherwise provide for the treatment of
Complaints ("Complaint Filing System").



 
 

--------------------------------------------------------------------------------

 
§  
The Complaint Filing System will be used by each of these three investigators in
the separate duties of each in addressing a Complaint.



o  
Processing of a Complaint – The recipient (investigator) of the Complaint will
log the Complaint into the Complaint Filing System, subject to the following –



§  
Should the Complaint be in the nature of an allegation of an  Accounting
Violation, a Questionable Accounting Practice or Unethical Conduct, the
investigator must determine, based upon the information provided in the
Complaint and independent investigation which the investigator, in the
investigator's sole discretion, deems appropriate given the nature of the
Complaint, whether there is a reasonable basis for the allegation made in the
Complaint, investigate the Complaint, decide whether to hold a hearing on the
matter and, should the investigator choose to hold such a hearing, give notice
of, and hold the hearing on, the Complaint, request witnesses to appear at the
hearing, and otherwise gather evidence necessary for the investigator to render
a determination on the Complaint and submit a written determination to, and
recommend appropriate action by, the Board.



§  
Should the Complaint be in the nature of a Questionable Accounting Practice
where the Complaint is unsigned or where the complainant has otherwise indicated
the Complaint is presented as a confidential, anonymous submission to the
investigator, the investigator must determine, based upon the information
provided in the Complaint and independent investigation which the investigator,
in the investigator's sole discretion, deems appropriate given the nature of the
Complaint, whether there is a reasonable basis for the allegation made in the
Complaint, render a determination on the Complaint and submit a written
determination to, and recommend appropriate action by, the Board.



§  
Should the Complaint be in the nature of an inquiry without allegation of an
Accounting Violation, Questionable Accounting Practice or Unethical Conduct, the
recipient may either respond directly to the complainant or, in the recipient's
sole discretion, recommend to the Board appropriate action.



§  
The investigator will, regardless of the nature of the Complaint, seek to
process it in a timely manner.



§  
The investigator shall be informed of the receipt of Complaints at least on a
weekly basis.  In the event the Complaint shall be directed to a committee, the
chair of the committee shall be informed of the receipt of the Complaint within
not more than two business days.



§  
A Complaint pertaining to one or more executive officers or Directors must
receive especially timely review by the corresponding investigator.



§  
Each investigator will decide, upon initial review of a Complaint, whether a
formal investigation shall be initiated and the extent of it, including who
shall carry out the investigation, and the resources which shall be deemed
necessary to carry it out.



 
 

--------------------------------------------------------------------------------

 
§  
All signed Complaints will be acknowledged as received by the investigator.  In
the event the signed Complaint shall be directed to a committee, the chair of
the committee, or the chair's designee shall acknowledge receipt of the
Complaint.



§  
In the event the investigator shall conclude a Complaint as not one subject to
the scope of the investigator's responsibilities under a committee charter or
otherwise but as one raising legitimate issues, the investigator shall forward
the matter to the Chief Financial Officer for direct action or referral to the
appropriate person for review and action.



o  
Annual Status Report – The Audit Committee, the Nominating and Corporate
Governance Committee, and the Chief Financial Officer as investigators of
Complaints, will at least annually each provide reports to the Board on the
status of Complaints received during the year, including, but not limited to, a
brief description of each, the status of each, and recommended action, if any,
on each by the Board (affirmative relief or closure of a file on a Complaint for
which the investigator has not received additional requested information from
the complainant within a reasonable time which the investigator deems necessary
to make a determination in the matter).



o  
Retention of Closed File – A Complaint file, once closed, will be retained for a
time period of 10 years and in accordance with the Company's appropriate records
retention policy, after which it will be destroyed.  Unless specifically
provided otherwise in that policy, the Chief Financial Officer or the officer's
designee is the custodian of a closed Complaint file.



o  
Confidential Treatment – An investigator will be particularly sensitive to the
confidential nature of Complaints, especially ones where the complainant has
made the Complaint through a confidential or anonymous submission.  Complaint
files will not be available generally to Employees except with the permission of
the investigator and only in accordance with the Company's policy on
confidential records, if any, pertaining to the subject matter of the Complaint.



o  
Committee Review – In the event the investigator shall be the Audit Committee or
the Nominating and Corporate Governance Committee, a Complaint shall be reviewed
initially by the chair, or the chair's designee, and an initial analysis
submitted to the committee.  Any formal action taken by the committee on the
Complaint must be at a duly scheduled meeting at which at least a quorum of its
members is present, and a determination on the Complaint must be by vote of at
least a majority of the committee present, subject further to the procedural
requirements of the Bylaws.



o  
Other Procedures – The Audit Committee shall adopt such other procedures,
subject to prior Board approval, as may be necessary to carry out the
committee's responsibilities in addressing Complaints, Auditor Disagreements,
and other matters addressed in this section.



·  
Other Complaint-Related Matters – The Audit Committee shall address other
Complaint-related matters as designated by the Board.



 
 

--------------------------------------------------------------------------------

 
·  
Disagreements – The Audit Committee, when it shall receive notice of, or when
the committee independently shall become aware of, an Auditor Disagreement,
i.e., a disagreement between Company management and the External Auditor
regarding financial reporting, shall, in accordance with this charter, review
and resolve the Auditor Disagreement.



o  
Timely Review – In this context, the Audit Committee shall review the Auditor
Disagreement in a timely fashion and provide a written determination with
supporting argument for it, and the determination of the Audit Committee
regarding the Auditor Disagreement shall be final.



Addressing Attorney Reports


The Audit Committee shall address an Attorney Report, i.e., a report of evidence
of a securities violation or other infraction involving the Company subject to
the following:


·  
Report Required – An attorney retained by, or otherwise employed by, the Company
and appearing and practicing before the SEC on behalf of the Company who becomes
aware of evidence of a suspected material violation of securities law
("Reporting Attorney") is required to submit an Attorney Report to the Company's
Senior Vice President-Regulatory Affairs ("Chief Legal Counsel"), or if the
matter relates to the Chief Legal Counsel, to the Company's Chief Executive
Officer  ("Chief Executive Officer") for appropriate response (collectively, the
Chief Legal Counsel or the Chief Executive Officer, "recipient") and subject to
the following –



o  
Appearing and Practicing – An attorney is deemed to be "appearing and practicing
before the SEC" in the representation of the Company, and therefore subject to
the provisions of this section on Attorney Reports, if the attorney performs
specific services (representing the Company before the SEC, transacting business
with the SEC including communications in any form filed with the SEC, or
advising the Company on a filing with the SEC), but only if the attorney
provides those services in an attorney-client capacity.



o  
Material Violation – A "material violation" includes a material violation of
federal or state securities law, a material breach of fiduciary duty arising
under federal or state law, or a similar violation of any federal or state law
by an officer, director, employee or agent of the Company.



o  
Content – The Attorney Report must contain details of the suspected material
violation and the relevant evidence regarding the material violation.



·  
Appropriate Response – The recipient of the Attorney Report must inquire into
evidence contained in the report, and, unless the recipient reasonably believes
no material violation has occurred, is ongoing, or is about to occur, the
recipient must take steps to initiate an appropriate response, i.e., take all
reasonable steps to cause the Company to adopt an appropriate response and
subject further to the following –



o  
Referral To Audit Committee – The recipient may choose not to make a
determination on the matter or refer the Attorney Report to the Audit Committee,
in which case the committee is responsible to inquire into the evidence and, if
necessary, formulate an appropriate response.



 
 

--------------------------------------------------------------------------------

 
o  
Notice To Reporting Attorney – The recipient must within a reasonable time
advise the Reporting Attorney as to what the recipient has done regarding the
report.



o  
Receipt of Appropriate Response – Should the Reporting Attorney receive what
that attorney believes to be an appropriate response within a reasonable time,
the responsibility of that attorney as to the Attorney Report is complete.



o  
No Appropriate Response – Should the Reporting Attorney not receive an
appropriate response within a reasonable time, that attorney must report the
evidence directly to the Audit Committee.  Once that report is made to that
committee, the responsibility of the Reporting Attorney is complete.



o  
Specific Meaning – The "appropriate response" requirement is met if, after
receiving a response, the Reporting Attorney reasonably believes that no
material violation occurred, is ongoing, or is about to occur, the Company has
adopted appropriate preventative or remedial measures, or the matter has been
referred to an attorney with the consent of the Board, the Audit Committee, or
the Chief Legal Officer, who has investigated the evidence and the Company has
implemented any remedial recommendations made by the attorney, or the Company
has been advised by that attorney that the attorney may assert a colorable
defense with regard to the evidence of a material violation.



·  
Other Procedures – The Audit Committee shall adopt such other procedures,
subject to prior Board approval, as may be necessary to carry out the
committee's responsibilities in addressing Attorney Reports.



Reviewing Related-Party Transactions


The Audit Committee shall be responsible, in the context of Related Party
Transactions, for the following:


·  
Review – The Audit Committee shall review all Related Party Transactions for
possible conflict of interest situations on an ongoing basis.



o  
Scope of Related Party Transactions – A Related Party Transaction is a
transaction required to be disclosed pursuant to Item 404 of Regulation S-K
adopted by the SEC.



·  
Approval – All Related Party Transactions must be approved by the Audit
Committee.



Preparing Annual Plans


The Audit Committee, with responses from management and other key committee
advisors, shall develop an Annual Plan, i.e., a plan for Company audit-related
matters addressing the Primary Responsibilities detailed in this charter.  The
Annual Plan shall be reviewed and approved by the full Board.


 
 

--------------------------------------------------------------------------------

 
Preparing Shareholder Reports


The Audit Committee shall make available to shareholders a Shareholder Report,
i.e., a summary report on the scope of its activities.  The Shareholder Report
may be identical to the report that appears in the Company's annual report.


Accepting External Auditor Reports


External Auditor Reports shall be subject to the following:


·  
Receipt of Report – The Audit Committee shall receive External Auditor Reports
directly from the External Auditor.  The External Auditor Reports shall be
submitted at least annually as shall be requested by the Audit Committee.



·  
Content of Report – The External Auditor Report shall include the following:



o  
Staffing, Scope – Audit staffing and supervision, and scope of audit.



o  
Critical Accounting Policies – Critical accounting policies and practices,
alternative accounting treatments, the reasons for selecting such policies, and
their impact on the fairness of the Company's financial statements.



o  
Significant Estimates – Significant estimates made by management in the
preparation of financial reports.



o  
Communications – Nature and content of communications between the External
Auditor and Company management.



o  
Off-Balance Sheet Transactions – Off-balance sheet transactions, joint ventures,
contingent liabilities, or derivative transactions, and their impact on the
fairness of financial statements.



o  
External Auditor Proposed Adjustments – External Auditor proposed adjustments,
including those recorded by management and those not recorded by management.



o  
Difficulties with Management – Difficulties encountered with management during
the audit.



o  
Disagreements with Management – Disagreements with management regarding
accounting and reporting issues.



o  
Legal Matters – Material legal matters that may impact the financial statements.



o  
Overall Fairness – External Auditor's opinion on the overall fairness of the
financial statements.



·  
Written Record – The Audit Committee shall keep a written record of all
communications with the External Auditor.  The Audit Committee may request that
the External Auditor put its comments in writing.



 
 

--------------------------------------------------------------------------------

 
·  
Deadline for Report – The Audit Committee must receive a complete report from
the External Auditor on the matters addressed in the External Auditor Report
prior to completion of the annual audit.



·  
Regular Communications – The Audit Committee shall maintain regular
communications with the External Auditor on the topics addressed in the External
Auditor Report in connection with Company quarterly reports and other Company
financial reports.



Conducting Audit Committee Performance Evaluations


The Audit Committee shall each year conduct an Audit Committee Performance
Evaluation, i.e., it shall review, discuss, and assess its own performance as
well as the committee's purpose and responsibilities, seeking responses from
senior management, the full Board, and others.  Changes, if any, in the Audit
Committee's purpose or responsibilities or, generally, changes to this charter
shall be recommended to the full Board for approval.


Other Matters


The foregoing provisions of this charter are not intended to be exhaustive.  The
Audit Committee may, in addition, perform such other functions as may be
necessary or appropriate for the performance of its purposes and
responsibilities.


Nothing in this charter is intended to, and must not be construed as, creating
any responsibility or liability of the members of the Audit Committee except to
the extent otherwise provided under applicable Alaska law which continues to set
the legal standard for the conduct of the committee members.


ADOPTED by the board of directors of General Communication, Inc. as of the 1st
day of January, 2010.




Date: June 15, 2010                                                          /s/
John M. Lowber________________
John M. Lowber
Secretary





 
 

--------------------------------------------------------------------------------

 
